MEMORANDUM **
Elias Shume Sirag, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen and review de novo ineffective assistance of counsel claims. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
We agree with the BIA that Sirag failed to establish any prejudice that was caused by his former counsel’s performance. See id. at 899-903 (showing of prejudice required to prevail on ineffective assistance of counsel claim).
We reject Sirag’s contention that the BIA failed to address every factual claim he raised in his motion. See Fernandez v. Gonzales, 439 F.3d 592, 603-04 (9th Cir.2006).
Sirag’s remaining contention is unavailing.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.